EXHIBIT21.1 State or Other Jurisdiction of Incorporation or Name Organization 1283465 Ontario Inc. Ontario 7324375 Canada Inc. Canada 7624026 Canada Inc. Canada Choice Environmental Services of Broward, Inc. Florida Choice Environmental Services of Collier, Inc. Florida Choice Environmental Services of Dade County, Inc. Florida Choice Environmental Services of Highlands County, Inc. Florida Choice Environmental Services of Lee County, Inc. Florida Choice Environmental Services of Miami, Inc. Florida Choice Environmental Services of St Lucie, Inc. Florida Choice Environmental Services, Inc. Florida Choice Recycling Services of Broward, Inc. Florida Choice Recycling Services of Miami, Inc. Florida Eskimo Pie Corporation Virginia Express Restaurant Equipment Service, Inc. Idaho Four State Hygiene, Inc. Pennsylvania Swisher Hygiene USA Operations, Inc. Delaware Integrated Brands, Inc. New Jersey Santec Chemical (DBA filing) Florida Swisher Hygiene Franchise Corp North Carolina Swisher International, Inc. Nevada Swisher Maids, Inc. North Carolina Swisher Pest Control Corp. North Carolina Service Puerto Rico, LLC Puerto Rico Service Tampa, LLC Florida Service West Coast, LLC Florida Service Michigan, LLC Florida Sanolite Corp. New York SWSH Daley Mfg., Inc. Delaware SWSH Arizona Mfg., Inc. Delaware SWSH Mount Hood Mfg., Inc. Delaware Choice Environmental Services of Georgia, Inc. Florida Choice Environmental Services of Central Florida, Inc. Florida AML2, LLC Oregon SMS Service, LLC Delaware
